UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7030



ANGELO LEWIS FORD-BEY,

                                            Plaintiff - Appellant,

          versus

DOCTOR FRY, Medical Physician; MRS. HANCOCK;
NURSE HARVALL; MRS. MOON; MRS. HOGGIN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr, Senior
District Judge. (CA-96-474-3)


Submitted:   November 19, 1996         Decided:     December 17, 1996


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Angelo Lewis Ford-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from a magistrate judge's order entered for

payment of fees pursuant to the Prison Litigation Reform Act* and
the district court's order dismissing his 42 U.S.C. § 1983 (1994)

complaint. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm both

orders on the reasoning of the district court. Ford-Bey v. Fry, No.

CA-96-474-3 (E.D. Va. June 12 and 28, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process. We deny Appellant's motion for summary

judgment.




                                                          AFFIRMED




     *
         Pub. L. No. 104-134, 110 Stat. 1321 (1996).

                                  2